DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “a first edge of the lead metal layer” and “a second edge of the lead metal layer” of claim 2, and the features “a first edge of the lead metal layer” and “a second edge of the lead metal layer” of claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “A display panel, comprising a transparent substrate” in line 1 is suggested to be changed to “A display panel, comprising: a transparent substrate” for clarity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the text “wherein and a material of the packaging layer” in line 1 is suggested to be changed to “wherein a material of the packaging layer” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the direction from the pixel unit array to the lead metal layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the protective film layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the direction from the pixel unit array to the lead metal layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the protective film layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 20 fails to further limit the subject matter of claim 10, upon which claim 20 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saida (US 2013/0242242).
Regarding claim 1, Saida discloses, in FIGS. 1 and 10 and in related text, a display panel, comprising 
a transparent substrate (10) and a display structure arranged on the transparent substrate, the display structure comprising a pixel unit array and a lead metal layer (28), 

Regarding claims 2-3, Saida discloses wherein in a direction (horizontal direction in FIG. 10) of a first edge of the lead metal layer (28), a size of the laser barrier layer (15) is less than or equal to a size of the first edge; and in a direction (horizontal direction in FIG. 1; a direction pointing into FIG. 10) of a second edge of the lead metal layer, a size of the laser barrier layer is 50 µm to 200 µm, wherein the direction of the second edge is parallel to the direction from the pixel unit array to the lead metal layer, and the direction of the first edge is perpendicular to the direction of the second edge (see Saida, FIGS. 1 and 10, [0096], [0101]: laser barrier layer 15 protects substrate 10 from laser light, that is, laser barrier layer 15 has a width at least as wide as substrate 10 in FIG. 1, which is larger than the width of sealing material 26 of 2 µm).
Regarding claims 6-7, Saida discloses wherein the laser barrier layer (15) comprises a laser absorbing material capable of absorbing laser energy or a laser reflective material capable of reflecting laser beam, wherein the laser barrier layer comprises at least one selected form a group consisting of amorphous silicon (a-Si), silicon nitride (SiNX, 0<x<1), silicon oxide (SiOX, 1<x<2), silicon oxynitride (SiOXNy, 1<x<2, 0<y<1), aluminum oxide (A12O3), magnesium oxide (MgO), titanium dioxide (TiO2
Regarding claims 8-9, Saida discloses wherein the laser barrier layer (15) is a single-layer structure, wherein the whole top surface of laser barrier layer is in direct contact with the protective film layer (20) (see Saida, FIG. 10, [0082], [0101]-[0102]).
Regarding claim 10, Saida discloses wherein the transparent substrate (10) is made of a flexible material (see Saida, [0083]).
Regarding claim 11, Saida discloses a display device (1) comprising the display panel of claim 1 (see Saida, FIG. 1, [0080]).
Regarding claims 12-13, Saida discloses wherein in a direction (horizontal direction in FIG. 10) of a first edge of the lead metal layer (28), a size of the laser barrier layer is less than or equal to a size of the first edge; and in a direction (horizontal direction in FIG. 1; a direction pointing into FIG. 10) of a second edge of the lead metal layer, a size of the laser barrier layer is 50 µm to 200 µm, wherein the direction of the second edge is parallel to the direction from the pixel unit array to the lead metal layer, and the direction of the first edge is perpendicular to the direction of the second edge (see Saida, FIGS. 1 and 10, [0096], [0101]: laser barrier layer 15 protects substrate 10 from laser light, that is, laser barrier layer 15 has a width at least as wide as substrate 10 in FIG. 1, which is larger than the width of sealing material 26 of 2 µm).
Regarding claims 16-17, Saida discloses wherein the laser barrier layer (15) comprises a laser absorbing material capable of absorbing laser energy or a laser reflective material capable of reflecting laser beam, wherein the laser barrier layer comprises at least one selected form a group consisting of amorphous silicon (a-Si), silicon nitride (SiNX, 0<x<1), silicon oxide (SiO, I<x<2), silicon oxynitride (SiOXNy, 2O3), magnesium oxide (MgO), titanium dioxide (TiO2), and zinc oxide (ZnO) (see Saida, [0101]-[0102]).
Regarding claim 18, Saida discloses wherein the laser barrier layer (15) is a single-layer structure (see Saida, FIG. 10, [0101]).
Regarding claim 19, Saida discloses wherein the whole top surface of laser barrier layer (15) is in direct contact with the protective film layer (20) (see Saida, FIG. 10, [0082], [0101]).
Regarding claim 20, Saida discloses wherein the transparent substrate (10) is made of a flexible material (see Saida, [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saida in view of Emori (US 2018/0277573).
Regarding claim 4, Saida disclose the display panel of claim 1.
Saida does not explicitly disclose wherein the display structure further comprises a packaging layer on the pixel unit array.
Emori teaches wherein the display structure further comprises a packaging layer (2) on the pixel unit array (see Emori, FIG. 1B, [0041]).
Saida and Emori are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saida to include wherein the display structure further comprises a packaging layer on the pixel unit array, as taught by Emori, in order to prevent intrusion of oxygen, hydrogen and moisture from outside (see Emori, [0052]).
Regarding claim 5, Saida in view of Emori teaches the display panel of claim 4.
Saida discloses a material of the laser barrier layer (15) is aluminum oxide (see Saida, [0102]).
Emori teaches a material of the packaging layer (2) is aluminum oxide (see Emori, [0052]). Thus Emori teaches wherein and a material of the packaging layer is same as that of the laser barrier layer, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 4.
Regarding claim 14, Saida discloses the display panel of claim 10.
Saida does not explicitly disclose wherein the display structure further comprises a packaging layer on the pixel unit array.
Emori teaches wherein the display structure further comprises a packaging layer (2) on the pixel unit array (see Emori, FIG. 1B, [0041]).
Saida and Emori are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Saida with the features of Emori because they are from the same field of endeavor.

Regarding claim 15, Saida in view of Emori teaches the display panel of claim 14.
Saida discloses a material of the laser barrier layer (15) is aluminum oxide (see Saida, [0102]).
Emori teaches a material of the packaging layer (2) is aluminum oxide (see Emori, [0052]). Thus Emori teaches wherein and a material of the packaging layer is same as that of the laser barrier layer, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811